Title: To James Madison from Edmund Pendleton, 21 April 1790
From: Pendleton, Edmund
To: Madison, James


Dear SirVirga. April 21. 1790
I am further Obliged by your Favr. of the 4th. & two Packets of papers accompanying it. I congratulate you on having that ill-judged & improper measure of Assuming the State debts, ’ere this determined; & tho’ a large Majority on so important a Subject, was desirable, yet I shall be glad to hear it is finally negatived even by a decis[i]on from the Chair.
It has fix’d a Suspicion of a Government by a Junto—the Power of the Genl. Government to make the General Assumption will be questioned, & evils of great Magnitude are to be apprehended from both. If the measure had extended only to an enquiry into the debts, which tho’ created under the Authority of individual states, tended to promote the General Interest, and the Assumption of such, it would have been less exceptionable, tho’ even then, liable to Objection, as affording an Opportunity for local partialities.
You cannot tax my duty or inclination too high by any requisition. I am only concerned that I cannot so fully gratify your wish as to the proceedings in Virga. respecting the Stamp Act, as you might expect, not being present in May 1765, when the resolutions attributed to Mr. Henry Passed the House.
You’l recollect that previous to that period, Our Assembly had by Petition to the King, Memorial to the Lords, & Remonstrance with the House of Commons, Attacked with Manly but decent language, the Power of Parliament to tax America. In May 1765 when the business of the Session was Supposed to be over—except the concluding ceremonies, & many of the Members retired of which I was one, A Letter was reced. from Mr. Montague the Agent inclosing a Copy of the Resolution of the Lords (or of the Commons agreed to by the Lords) for imposing the Stamp duties, which being, as a Master in Chancery, ordered to carry to the Commons, he had taken a Copy & immediately transmitted it. Upon this I have understood that some Gentlemen, of whom Mr. Henry, Colo. Munford & Mr. George Johnston were the Principal movers, privately met & formed those Resolutions wch. they produced & Supported in the House upon what principles I know not, being absent, I remember to have heard a Gentn. commend Mr. Henry’s dexterity in playing on the line of treason, without passing it, & recollect to have heard a part of his Declamation on the Occasion “Cæsar found a Brutus, Our Charles met with a Cromwell; And who knows but in this our day some Cromwell may arise and procure Us justice.” I was informed that the Resolutions were Opposed by Mr. Robinson, Mr. Randolph, Mr. Nicholas & indeed all the then leading members upon this ground that they were become unnecessary by the Petition & other papers formerly transmitted & might do mischief by the inflamitory terms in which they were drawn, & had better be softened if Any were judged necessary as a Warning to our Citizens against the Admission of the Stamps; However they passed in their Original form by a small Majority, and the Assembly was dissolved. Intelligence was soon after reced. of the Passage of the Act, & the appointment of Colo. Mercer to be the Pandora of the Box. He arrived during the Session of the General Court in October, when a Number of grave & respectable Gentn. assembled, wth.out the smallest appearance of a Mob, & required his resignation & promise to carry or send back his Stamp’d paper without distributing any part. After asking & obtaining time to consider it, he made a Satisfactory resignation & promise and an evening of festivity was spent. The Govr., Council & Assembly in 1763, had strongly recommended Colo. Mercer to the King’s favor for his bravery in the preceeding War; Hence I suppose that Admon. had counted upon his appointment, as a means of assisting their purpose; but they were mistaken, not a friend was gained by that step, unless among his personal connections who never avowed it, tho’ there were many who did not think him so blaimable, in the Acceptance, (as at that distance he could not know the sense of his Countrey, or concieve that the measure would at all depend upon the Appointment of him or another,) as those did who burnt his Effigies in different parts of the State; especially since he knew that a Gentn. of consequence in Virginia had Sollicited the Office—tell it not in Gath! Spread it not in the Streets of Askalon! that the same Gentn. was active in the incendiary stigma, as well as in the March of about 600 men to Tappa. to attack a certain Archd. Ritchie & prevent him from using Stampd. paper in clearing out a Vessel, without which he was advised she would be forfeited; in wch. however I mean not to arraign the measure, but the number emploied & the Parade & noise on the Occasion, as well as the improper leader of it.
I know there are diversity of sentiments on the comparative merit of the firm but decent representations to the King & Parliament, and these paper’d resolutions, as well as between the Cool and deliberate proceedings of some friends to America in the beginning of the Conflict, and the impetuosity of others who seem’d disposed to precipitate the War. I am one of those who always allowed some degree of merit to those resolutions, & warmth of temper, but who ever thought and still think that too much was attributed to them, and that our Success was produced by the papers & Conduct of a different cast, which carried our serious Yeomanry so firmly through the Struggle, a dispute however now of no consequence, except when used to give a wrong impression of consequential Characters. I recollect no other Annecdote on the Occasion, unless it will amuse you to mention a law question refer’d by the Judges of the General Court to the Bar i.e. whether the words for the commencement of the Act, “from & after the first of November” were to include or exclude that day? The learned Gentn. consulting rigid distinctions in musty law books, rather than common sense, gave an Opinion of an Oracular kind, which the Judges disregarding, adopted the inclusive interpretation, & adjourned to the next term without doing any business on that day. May I add, as it is fashionable to puff away the Magnanimity & what not of a certain race of men, two Affrican annecdotes, one of an old man who attended one of the Effigies, & when it was reduced to Ashes Addressed it thus “Aha! you want to Stampy us, do you? damme me Stampy you” & plunged his foot into the Ashes—the other on the night of Mercer’s resignation, staggerg. through the Streets from the Toddy given the Populace, Huzza’d “Liberty and property & no Stamps.” By the by, is it kind in our Northern friends who are fortunately out of the scrape, by these daily publications On that disagreable subject, to hold out their Southern brethren to the world as Monsters of Tyrany & Oppression, because they can’t make so great a Sacrifice of property fairly purchased by them under an unlucky policy, in which they had no hand? I can see no instances in which they manifest a promptitude to make such Sacrifices.
Whilst writing yr. favr. of the 13th. was handed me, & I feel pleasure at the Rejection of the Assumption of the state debts, not only from it’s demerits, but it may lessen the Suspicions of a Junto rule, when they see it don’t constantly prevail. I know the persevering temper of the East, & that they will bring on the Question in every possible shape—I hope they’l meet disappointment in all. I am Dr. Sir Mo. Affy. Yrs.
Edmd Pendleton
